Citation Nr: 0000242	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  95-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical strain with right upper extremity weakness and 
headaches.  

2.  Entitlement to an increased evaluation for eczema of the 
hands and feet, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In June 1997, the veteran appeared before the undersigned 
Board member in Washington, D. C. and gave testimony in 
support of his claim.  At that time, the veteran indicated 
that he wished to no longer pursue the issue of entitlement 
to service connection for a low back disability, which the RO 
had denied and which had been timely appealed by the veteran 
and properly developed for appellate review.  Thus, the Board 
will not address the issue further.  

In August 1997, the Board remanded the veteran's claim to the 
RO for additional development.  At that time the issues in 
this claim both involved service connection and included the 
one listed on the first page of this decision as well as 
entitlement to service connection for eczema of the hands and 
feet.  While the case was in remand status, the RO granted 
the claim for a skin disability and assigned a 10 percent 
evaluation.  The veteran disagreed with that determination, 
and the RO issued a statement of the case in April 1999.  The 
veteran forwarded medical records and a personal statement 
requesting that his appeal be perfected to the Board in May 
1999.  This issue has been developed for appellate review and 
the Board will address it below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a cervical strain with right 
upper extremity weakness and headaches are not causally 
related to service.  


CONCLUSION OF LAW

Residuals of a cervical strain with right upper extremity 
weakness and headaches were not incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.   38 U.S.C.A. 
§ 5107.  

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service. 38 U.S.C.A. § 1131(West 1991); 38 C.F.R. § 
3.303 (1998).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The service medical records show that the veteran was treated 
in July 1980 when he reported that he had sustained trauma to 
the upper back one day prior when a portable grinder weighing 
approximately 10 pounds fell 10 feet and struck him on his 
upper body.  He complained of pain and headaches.  
Examination showed no point tenderness, no deformities, edema 
or contusions.  There was general tenderness and light spasms 
noted in the right upper thoracic region.  Range of motion 
was full, and neurological examination was normal.  The 
records show that thereafter the veteran was seen for 
complaints of pain on occasion in 1980, 1981, 1982 and 1983.  
At separation in October 1986, the veteran denied a complaint 
or history of neck, upper extremity or headache problems, and 
on clinical evaluation, there was no pertinent abnormality 
noted.  He reported that he was in fantastic health and 
taking no medication.  

After service there is no record of treatment for cervical 
problems until 1989, when the veteran was injured at work.  
Private records show that in December 1989, the veteran 
slipped and fell at work, catching himself with his right arm 
on some nearby scaffolding.  Thereafter, he underwent 
extensive treatment and therapy.  

In An October 1990 report of follow-up treatment for the at 
work injury in 1989, it was noted that the veteran denied any 
previous injury of neck pain or low back pain.  The veteran 
was also injured when he was struck by an automobile in 1993, 
knocked on the hood of the vehicle and carried about twenty 
yards.  

In a May 1993 letter, James E. Lesnick, M. D. reported that 
the veteran gave a history of a previous injury at work and 
that his symptoms from that injury had cleared prior to his 
recent accident involving being hit by an automobile.  

In a December 1994 affidavit, a friend of the veteran 
reported having known the veteran since 1982.  It was stated 
that the veteran had had constant neck and back pain since 
1982.  

On VA examination in January 1995, the veteran complained of 
chronic occipital headache pain which radiated into the right 
shoulder.  In an October 1995 statement, Gary G. Suter, M. D. 
reported that he had seen the veteran for a neurological 
consultation and evaluation due to persistent pain in his 
neck and right shoulder and arm as well as persistent 
headaches.  A history was taken, and an examination was 
performed.  Dr. Suter stated that after a complete review of 
the veteran's records, his examination and history, it was 
his opinion that the veteran had a post traumatic condition 
in the neck with post traumatic vascular headaches related to 
an accident in July 1980 while in service.  Dr. Suter 
reasoned that the inservice incident was a fairly severe 
accident which was treated vigorously for two years in 
service.  It was stated that the veteran continued to have 
these symptoms until a second accident in 1989 which 
exacerbated him somewhat.  It was concluded that the 
condition clearly dated back to the accident in July 1980 in 
the military.  

The veteran testified at a personal hearing before the 
undersigned member of the Board in June 1997 in support of 
his claim.  He reiterated his history, and current 
complaints.  A complete transcript is of record.  

In April 1998, the veteran underwent a VA orthopedic 
examination.  He related by way of history that during 
service in 1980, he was injured in service when he was struck 
by a falling 8-12 pound tubular object which struck him from 
overhead.  He described a blow to the trapezius area of the 
right base of the neck.  He stated that he has experienced 
severe occipital headaches on the right side since the 
injury.  He reported that in 1989, he fell at work and had an 
exacerbation of the symptoms of occipital headache and right 
shoulder and arm pain.  He also reported that in 1992, he was 
struck by an automobile and was draped over the hood, which 
again resulted in severe headaches and an occasional burning 
sensation on the right side between his shoulder blades.  The 
veteran currently complained of severe headaches for which he 
did not seek treatment, but necessitated his taking time from 
work.  

Examination showed range of motion of the neck was limited in 
all directions.  There was no upper extremity atrophy to 
measurement or visual observation.  There was 5/5 muscle 
strength in the deltoids, forearms and hand with normal 
function of the hands.  The examiner noted that there was no 
evidence of neurologic deficit.  It was the diagnostic 
impression that the veteran had chronic recurrent occipital 
headaches and pain in the right base of his neck and upper 
extremity which he dated back to service.  The examiner noted 
that the claims file had been reviewed.  He reported that the 
inservice injury was well documented and that there was 
spotty evidence of continued pain with no evidence of 
treatment for continued pain during 1983 to 1986 while on 
active duty and no evidence of treatment for either headaches 
or neck, shoulder or arm syndrome until 1989 after 
separation.  The examiner stated that he had no information 
which allowed him to determine whether the veteran's current 
pain was a result of his inservice injury of a result of one 
of the several injuries that he received since separation 
from active duty.    

In June 1998, the veteran underwent VA EMG and nerve 
conduction tests.  The test report showed that all nerves 
were within normal limits.  It was stated that there was no 
evidence of cervical radiculopathy or of entrapment 
neuropathy.  X-rays showed reversal of the normal lordotic 
curvature at C4-5.  

On VA neurological examination in July 1998, the veteran 
reiterated the history of his complaints, and currently 
complained of neck pain and headaches.  He reported that he 
took 800 milligrams of Motrin three times a day.  Examination 
of the neck showed that his sensory examination was intact to 
light touch, pinprick and vibration, and was equal on both 
sides of the body.  There was no facial weakness, and motor 
strength was 5/5 in all groups both in the upper and lower 
extremities.  The examiner opined that the veteran had 
chronic neck pain and frequent headaches mainly on the right 
side of the head.  It was stated that the headaches seemed 
post-traumatic, vascular type.  It was stated that recurrent 
neck pain, right arm pain dated back to 1980 while on active 
duty with no evidence of treatment during the last 3 years of 
service.  It was noted that the veteran had suffered two more 
injuries after service separation.  It was opined, after 
reviewing the claims file, that it was not possible to 
determine whether the current neck pain, shoulder pain and 
headache was the result of the injury in service or the 
result of injuries suffered after separation.  

In a February 1999 letter to the RO, the veteran argued that 
his inservice injury was chronic.  He stated that he did not 
recall that he had denied a previous injury during treatment 
for an on the job injury but that if he were asked about it 
he was probably fearful of losing medical attention and he 
therefore chose not to mention it.   

After a review of the evidence of record, the Board finds 
that service connection for residuals of a cervical strain 
with right upper extremity weakness and headaches is not 
warranted.  Initially the Board notes that, the record shows 
no objective medical evidence of cervical pain, arm weakness 
or headaches from 1983 until 1989.  At service discharge in 
1986, the veteran reported that he was in fantastic health 
and was taking no medication.  He denied having headaches and 
back pain.  The veteran has pointed out in support of his 
claim that on his separation examination report the word 
cervical was written in and then crossed out in reference to 
item #21 on the form.  The Board notes that item #21 is a 
reference to treatment performed within the prior 5 years 
which would be consistent with his history of treatment 
during service.  This fact does not support a showing that 
the veteran had current cervical complaints.  

In addition, although the veteran has stated that he has had 
continuing and worsening symptoms of neck pain, arm weakness 
and headaches since the inservice injury and after service 
discharge, there are no medical records to substantiate this, 
and at no time during the extensive treatment he received for 
the 1989 work injury, which continued until the early 1990's, 
did he report a history of the prior injury to the cervical 
area during service or any problems with residuals of the 
injury after service discharge.  The veteran specifically 
denied any prior injury when he was examined in October 1990.  
Further, in 1993 after he was hit by an automobile, the 
veteran did not give a history of his inservice injury or of 
pain in connection thereto, but dated a history of injury to 
the treatment in 1990.  He further stated that the residuals 
from the 1990 injury had cleared at the time of his 1993 
treatment.  

To the extent that the Board must resolve the veteran's 
obviously inconsistent statements, it believes that those 
made to medical professionals in conjunction with 
contemporaneous treatment are more credible and of greater 
probative weight than the statements of continuos pain since 
1983, made in conjunction with his claim to VA for benefits.   
The veteran's statements to medical professionals are 
consistent with his statement at separation that he was in 
good health and not taking any medication as well as with the 
lack of any medical treatment after 1983 until 1989.  

The veteran submitted a lay statement from a friend in which 
it is stated that the veteran complained of neck pain since 
1982.  The Board has considered the statement offered.  
However the Board finds that it is outweighed by the 
statements of the veteran to a physician denying complaints 
prior to 1989 regarding his neck pain and to another 
reporting in 1993 that the residuals from his 1990 injury had 
cleared.  It is noted that the veteran reports that he did 
not recall such denial or that in the alternative if he did 
not mention the prior injury, that was to insure receiving 
medical attention.  

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (1997).  In 
this case, the Board finds that where the appellant engages 
in manifestly deceptive behavior in the examination setting 
as to the history of his symptoms, he effectively destroys 
his credibility as to both subjective complaints and as to 
the onset of those complaints.  

Credibility is an adjudicative, not a medical determination.  
In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") addressed what the term 
"satisfactory lay or other evidence" meant as employed in 
38 U.S.C.A. 1154(b) and held that "satisfactory evidence" 
equaled "credible evidence."  The Court then addressed what 
the limits were on the type of evidence that can be used to 
evaluate the credibility of evidence under a preponderance 
standard rather than the clear and convincing evidence 
standard.  The Court stated that credibility can be impeached 
generally by a showing of: interest, bias, inconsistent 
statements, "or, to a certain extent, bad character."

As to the statement of a private physician reporting that the 
veteran's current complaints are related to service, the 
Board notes that two VA physicians have stated that they 
could not establish whether the veteran's current complaints 
were related to service or to his subsequent injury.  Both 
examiners noted that the claims file had been reviewed, and 
that there was no information that allowed a determination on 
whether the veteran's current pain was the result of his 
inservice injury or intercurrent injuries.  

Thus the Board must asses differing medical opinions 
regarding determining the etiology of the veteran's current 
complaints.  The Board finds that the opinions of two VA 
examiners that the etiology of the veteran's complaints could 
not be determined based on the claims file and examination 
outweighs the opinion of the veteran's private physician who 
reported that the veteran's current complaints were related 
to service.  A reasonable doubt is a substantial doubt, 
within the range of probability, and not intended to be a 
means for reconciling conflicting or contradictory evidence.  
Where there are "two permissible views" of the evidence of 
record, the benefit of the doubt requirement does not 
preclude the Board from making a "properly supported and 
reasoned" decision, as it does here, that a fair 
preponderance of the evidence weighs against the veteran's 
claim for service connection for residuals of a cervical 
strain with right upper extremity weakness and headaches.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 58 (1990).  


ORDER

Service connection for residuals of a cervical strain with 
right upper extremity weakness and headaches is denied.  


REMAND

The veteran seeks an increased evaluation for his service-
connected skin disability.  The Board notes that on the most 
recent VA examination performed in May 1998, examination 
showed exfoliation of lesions of the hands and feet with 
evidence of previous blisters.  Private examiners have 
documented discoloration of the feet, erythema with scaling, 
skin disfigurement, extensive lesions, marked deformity, and 
plaque-like lesions.  

The Board finds that an additional VA examination is 
necessary to reconcile the conflicting findings.  

In reference to the veteran's claim seeking an increased 
evaluation for his service-connected skin disorder, the Court 
concluded in Ardison v. Brown, 2 Vet. App. 405 (1994) and 
Bowers v. Brown, 2 Vet. App. 675, 676 (1992), that whenever 
possible examinations of skin conditions should be made when 
most disabling. The Board finds that the veteran should be 
afforded an examination by a dermatologist regarding the 
nature and severity of his skin disorder prior to appellate 
disposition of his appeal.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his skin 
disability recently.   With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
dermatologist, if available, to evaluate 
the veteran's service-connected skin 
disability. This examination should be 
scheduled, if possible, when the disorder 
is at its worst.  All indicated studies 
should be performed.  The examiner should 
document all findings, and color 
photographs must be taken.  The number 
and location of skin growths, lesions, 
rashes and infection should be noted. The 
shape, color, and extent, including a 
description of the size of each exposed 
and non-exposed affected area, for each 
of the service-connected lesions should 
also be noted, as well as the degree of 
disfigurement. The examiner should also 
note whether any exudation, itching or 
exfoliation is shown, as well as the 
extent of the limitation of function of 
any affected body part, if any. The 
examiner should record whether the 
appellant is currently using medication 
for each of his skin conditions and if 
so, the extent to which that condition is 
ameliorated thereby.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

5.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

6.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  In addition as this 
case involves an initial rating assigned 
following the grant of service connection 
the RO should consider whether "staged" 
ratings can be assigned. See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. January 
20, 1999).





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

